EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Hayan Yoon (attorney of record) on July 8, 2022.
The application has been amended as follows: 

In Claim 32, line 2, delete “the” (in front of “DDI”).
In Claim 47, line 3, change “1.86 wt%” (in front of “NaCl”) to --- 2.36 wt% ---.
In Claim 51, line 2, change “dose” to --- dosage ---.
In Claim 86, line 2, insert --- propellant-driven, --- between “manually actuated,” and “metered-dose”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: (i) In view of the amendment, previous 112(a) rejection on claims 1, 4, 5, 17, 19, 21, 26, 29, 32, 47, 51, 52 and 86-88 is hereby withdrawn.  (ii) Previous 102(a)(1) and 103 rejections over Clinical Trial Study NCT0354 1356 “Therapeutic Potential for Intranasal Levodopa in Parkinson’s Disease-Off Reversal” (THOR201) (Mary 30, 20180) are hereby withdrawn in view of applicant’s showing (see pg.6-8 of applicant’s REMAKRS) that Cohort 4 (INP103 formulation containing L-DOPA and carbidopa administered nasally), which was relied on by the Examiner in her prior art rejection, was fist included in the THOR201 study protocol on March 15, 2019 and the updated study record with Cohort 4 was published on March 15, 2019 (the study report for THOR201 has been updated multiple times, as shown on the “History of Changes” webpage: https://clinicaltrials.gov/ct2/history/NCT03541356?V_5=View#StudyPageTop).  (iii) In view of the amendment and applicant’s argument, previous 103 rejections over Jackson et al’008 in view of Park et al’150 and (Chen et al’186 or Brown et al’712) are hereby withdrawn.  The cited prior arts do not teach or suggest instant intranasal delivery device of claim 1 comprising: (a) a container containing a dry pharmaceutical composition comprising L-DOPA and a DDI, (b) a propellant canister containing a compressed gas or a liquefied propellant and (c) an inlet interface designed to deliver the dry pharmaceutical composition into a nasal surface area, as required in instant claim 1 (as argued by applicant, the metered-dose inhaler used in Jackson (which is designed for pulmonary delivery, preferably to the alveoli region of the deep lung) comprise a single compartment containing a mixture of propellant and a drug composition, and Jackson in view of the other cited prior arts does not teach or suggest instantly required two separate compartments, one containing a dry pharmaceutical composition and the other containing a compressed gas or a liquefied propellant, nor the instant inlet interface designed to deliver the dry pharmaceutical composition into a nasal surface area).   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        July 9, 2022